DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 10/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
	Applicant has amended claims 1-4 and 6-13. Claims 1-4 and 6-14 are pending. Claims 12-13 are withdrawn from consideration.

Claim Interpretation
Claim 1 recites “wherein the wearing part(s) are a first distance from an internal surface of the reactor vessel”. Examiner notes that a distance of zero is still a distance. Thus, a wearing part which touches an internal surface of a reactor vessel would satisfy the claim language regarding the “wearing part(s) [being] at a first distance from an internal surface of the reactor vessel”.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “wearing part(s)” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “wearing part(s)” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “part(s)” coupled with functional language “wearing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4 and 6-11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The reactor assembly comprises: a reactor vessel  comprising a central axis; an agitator mounted within the reactor vessel, the agitator comprising: one or more blade(s) distal from the central axis for mixing contents of the reactor vessel in use; and one or more wearing parts mounted to the blade(s) to extend radially further than the blade(s) from the central axis. The agitator is mounted within the reactor vessel, but is not necessarily entirely within the reactor vessel. A portion of the agitator may extend outside the reactor vessel. This reactor assembly allows the build-up of char to be removed without damage to the agitator itself or to the reactor vessel. Instead, the wearing parts engage the char. The distal blade(s) may be generally helical. Helical blade(s) are particularly effective for ensuring consistent mixing in the reactor vessel. The wearing part(s) may be detachably mounted to the blade(s). This allows the wearing part(s) to be replaced as they are worn down, instead of the traditional replacement of the agitator blades.
Accordingly, the claimed “wearing part(s)” has been interpreted as an extension of some sort attached to the end of the blades, as well as equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the one or more wearing part(s) are mounted to the base portion(s) to extend axially further than the base portion(s),” in lines 3-4. It is unclear what it means for the wearing parts to “extend axially further than the base portion(s)” as it is unclear with respect to what they are extending further.
For the purposes of examination, the scope of what it means for the wearing parts to “extend axially further than the base portion(s)” has been interpreted broadly.
Applicant should amend claim 2 to clarify as appropriate.
Claim 6 recites the limitation "the extensions of the wearing part(s)" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	Furthermore, it is unclear if “the extensions of the wearing part(s)” is intended to refer to an element of the wearing parts, i.e. an element which extends from a main portion thereof, or if the term “the extensions of the wearing part(s)” should be interpreted as merely referring to a positioning of the wearing parts, e.g. to a degree which the wearing parts extend past another element.
	Presumably, Applicant’s intention is that the “the extensions of the wearing part(s)” merely refer to a positioning of the wearing parts, e.g. to a degree which the wearing parts extend past another element.
	Applicant should amend claim 6 to clarify as appropriate.
Claim 9 recites “the reactor assembly of claim 1, comprising a plurality of blades, preferably two blades.” This limitation is unclear for multiple reasons.
First, it is unclear whether or not the blades recited in claim 9 correspond to the “one or more blade(s) recited in claim 1.
Presumably, it is Applicant’s intention that claim 9 require that the “one or more blade(s)” recited in claim 1 be a plurality of blades.
Second, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “a plurality of blades”, and the claim also recites “preferably two blades” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purposes of examination, claim 9 has been interpreted as reciting --the reactor assembly of claim 1, wherein the one or more blade(s) comprise a plurality of blades--.
Applicant should amend claim 9 to clarify as appropriate.
Claim 10 recites the limitation "wherein each blade comprises a plurality of wearing parts" in lines 1-2.  It is unclear if the wearing parts recited in claim 10 are the same wearing parts first recited in claim 1.
Presumably, it is Applicant’s intention that claim 10 require that each blade comprises a plurality of the “one or more wearing part(s) detachably mounted to the blade(s)” as recited in claim 1.
Applicant should amend claim 10 to clarify whether or not the wearing parts recited in claim 10 are the same as those introduced in claim 1. 
Claim 10 recites “wherein each blade comprises a plurality of wearing parts distributed along its length such that generally a plane orthogonal to the central axis at any point along the central axis in the region of the one or more blade(s) arms passes through at least one wearing part, preferably only one wearing part,” (emphasis added). It is unclear how the underlined instance of “generally” should be interpreted as modifying the claim.
Perhaps, Applicant’s intention was to recite a “plane generally orthogonal to the central axis at any point along the central axis in the region of the one or more blade(s) arms passes through at least one wearing part, preferably only one wearing part”. However, in actual fact, the claim recites that “generally a plane orthogonal to the central axis at any point along the central axis in the region of the one or more blade(s) arms passes through at least one wearing part, preferably only one wearing part.”
It is unclear what it means for such a plane to pass through at least one wearing part “generally”. Should it be taken to mean that such a plane usually, but not always, passes through at least one wearing part? Even if this were the case, it is unclear what degree of occurrence would constitute “generally”, i.e. usually but not always.
Furthermore, it is Applicant’s intention to recite a “plane generally orthogonal to the central axis”, the scope of “generally orthogonal” is unclear. For example, it is unclear what angle away from truly orthogonal a plane could be and still be considered orthogonal.
For the purposes of examination, the inclusion of the term “generally” has been considered as not altering the scope of the claims.
Applicant should amend claim 10 to clarify as appropriate.
Claim 10 recites the limitation "the region of the one or more blade(s)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “at least one wearing part, preferably only one wearing part,” in line 4
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “at least one wearing part”, and the claim also recites “only one wearing part” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purposes of examination, claim 10 has been interpreted as reciting --at least one wearing part--.
Claim 11 recites “wherein the wearing part(s) are formed of steel, preferably an austenitic stainless steel, more preferably AISI 316, 316Ti, 310, 309, 321 and/or 302.” 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “steel”, and the claim also recites “preferably an austenitic stainless steel” which is a narrower statement of the range/limitation, and the claim also recites “more preferably AISI 316, 316Ti, 310, 309, 321 and/or 302” which is an even narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purposes of examination, claim 11 has been interpreted as merely requiring that the wearing parts are formed of steel.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Latinen et al. (US 3,747,899), hereafter referred to as Latinen.
With regard to claim 1: Latinen teaches a reactor assembly (mixer) 98 for heating plastic material (Figures 6-8, Column 6 Lines 7-63, Column 7 Line 65-Column 8 Line 26, Column 8 Lines 30-60). Note: The mixer 98 is clearly useable as a reactor for heating plastic material as evidenced by Figure 8 and Column 8 Lines 30-60, which teaches that the mixer 98’, which is similar in constructional details to the embodiment in Figure 6 (which is understood to be the mixer 98, is “suitable for operation as a reactor in the manufacture, as by continuous mass polymerization of such polymers as, for examples, homopolystyrene or styrene acrylonitrile copolymers,” and that “the interior mixing action achieved in a mixer 98' with a paddle assembly 135 can maintain a viscous polymer melt therein in a substantially isothermal condition.”
The reactor 98 comprising: 
A reactor vessel a central axis (Figures 6-8, Column 6 Lines 7-63, Column 7 Line 65-Column 8 Line 26).
An agitator mounted within the reactor vessel (Figures 6-8, Column 6 Lines 7-63, Column 7 Line 65-Column 8 Line 26), the agitator comprising: 
A pair of blades (paddle assembly) 99 distal from the central axis for mixing contents of the reactor vessel in use (Figures 6-8, Column 6 Lines 7-63, Column 7 Line 65-Column 8 Line 26).
And one or more wearing parts (bolting knifes) 113 detachably mounted to the blades 99 to extend from the blades 99, wherein the wearing parts 113 are a first distance from an internal surface of the reactor vessel (Figures 6-8, Column 7 Line 65-Column 8 Line 26). Note: The wearing parts (bolting knifes) 113 are clearly detachably mounted to the blades 99 as evidenced by the fact that the wearing parts 113 are mounted to the blades 99 via bolt assemblies 114. Furthermore, substantially any element can be detached from another given the right tools and/or sufficient determination.
With regard to claim 2: The one or more blades 99 each comprise a main portion distal from the central axis and a base position extending from the main portion towards the central axis, wherein the one or more wearing parts 113 are mounted to the base portion to extend axially further than the base portions, i.e. as shown in the annotated Figure 6 below the one or more wearing parts 113 are mounted to one edge of the base portions, and extend axially further than the base portions along the main portions (Figures 6-8, Column 6 Lines 7-63, Column 7 Line 65-Column 8 Line 26; see annotated Figure 5 below).

    PNG
    media_image1.png
    427
    503
    media_image1.png
    Greyscale

With regard to claim 3: The one or more wearing parts 113 are mounted to the blades 99 such that they extend radially from the blades with respect to the central axis (Figures 6-8, Column 7 Line 65-Column 8 Line 26).
With regard to claim 4: The blades 99 are generally helical (Figures 6-8, Column 6 Lines 7-63, Column 7 Line 65-Column 8 Line 26).
With regard to claim 6: Extensions of the wearing parts 113, i.e. a degree to which the wearing parts 113 extend past the ends of the blades 99, is adjustable for adjusting a radial position of the wearing parts 113 on the blades 99 (Figures 6-8, Column 7 Line 65-Column 8 Line 26).
With regard to claim 7: The wearing part 113 comprises elongate slots 115, and the wearing parts 113 are mounted to the blades 99 via a bolt (bolt assembly) 114 passing through each slot 115 (Figures 6-8, Column 7 Line 65-Column 8 Line 26).
With regard to claim 9: The reactor assembly comprises two blades 99 (Figures 6-8, Column 6 Lines 7-63, Column 7 Line 65-Column 8 Line 26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latinen in view of Hamilton (US 168,483).
With regard to claim 8: Latinen teaches all of the limitations of claim 7 as described in the 102 rejections above.
Latinen is silent to the device comprising one or more spring washers, wherein the one or more bolt(s) pass through the spring washer to engage the wearing part.
However, spring washers are a notoriously well-known type of lock washer. It is notoriously well understood that spring washers are used in conjunction with fasteners such as bolts to prevent loosening overtime, e.g. as a result of vibration. For example, Hamilton teaches such a spring washer (Page 1 Left Column Lines 1-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Latinen in view of Hamilton by adding a spring washer, wherein the bolts pass the spring washer to engage the wearing part, in order to secure the wearing parts to the blades via the bolts in a manner which would prevent the bolts from loosening. 

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latinen.
With regard to claim 10: Latinen teaches all of the limitations of claim 1 as described in the 102 rejections above.
In Latinen, each blade comprises a plurality of wearing parts distributed along its length such that a plane orthogonal to the central axis at any point along the central axis in a region of the blades 99 passes through at least one wearing part 113 (Figures 6-8, Column 6 Lines 7-63, Column 7 Line 65-Column 8 Line 26).
Latinen is silent to each blade comprising a plurality of waring parts distributed along its length.
Instead, in Latinen, each blade 99 comprises a single wearing part 113 that extends along the majority of its length. 
However, a person having ordinary skill in the art would recognize that, by replacing the single wearing part 113 of each blade 99, the wearing part could be adjusted more finely. For example, if one of the wearing parts were split instead into three wearing parts attached along the length of the blade 99, each of the wearing parts could be adjusted individually, allowing for distance between the wearing parts and the inner wall of the reactor to be set differently at different locations within the reactor.
At the very least, a person having ordinary skill in the art would have a reasonable expectation that the reactor of Latinen would retain its functionality if the individual wearing parts of each blade were replaced with a plurality of wearing parts which covered substantially the same portions of each blade.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Latinen by replacing the wearing part of each blade with a plurality of wearing parts, in order to obtain device having predictably functional wearing parts which can be adjusted more finely, e.g. adjusted such that the spacing between the wearing parts and the inner wall of the reactor may be set separately at different points in the reactor. 
With regard to claim 11: Latinen teaches all of the limitations of claim 1 as described in the 102 rejections above.
Latinen is silent to the wearing parts being formed from steel.
However, steel is notoriously well known in the art as a durable metal suitable for construction of a wide array of different devices. For example, Latinen suggests forming the paddle assembly, e.g. the blades, from steel (Column 2 Lines 25-45). Thus, a person having ordinary skill in the art would have a reasonable expectation that steel is a suitable material for forming the wearing parts. The selection of a known material based on its suitability for its intended use has been found to support a prima facie obviousness determination (see MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Latinen by forming the wearing parts from steel, in order to obtain a device having durable and predictably functional wearing parts.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Latinen (US 3,751,010) teaches a device similar to that of the Latinen patent relied upon in the 103 rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772